Mitchell, J.
The act (Laws 1887, c. 10) regulating common carriers, and creating a railroad and warehouse commission, is a piece ■of legislative patchwork composed of provisions borrowed from different and dissimilar sources, without uniformity of plan, and not always consistent with each other. The construction of the act is therefore a difficult task. Being purely the creature of statute, the right of appeal from the decision of the commission to the district court, if it exists, must be found in the express provisions of the act. The ■only provision assuming to give any such right is that contained in ;subdivision d of section 15. We do not think that this was intended •io give a right of appeal from mere administrative orders made pursuant to the provisions of section 10, pertaining to the manner of maintaining and operating railroads, and affecting merely the security, convenience, and accommodation of the general public. Our ;best judgment is that it applies only to those orders or reports made pursuant to the provisions of sections 13 and 14, upon complaint of ■some person against a carrier, charging it with some violation of duty resulting in damage or injury to him. The subject-matter of such orders or reports, being mainly the reparation or compensation which the carrier should make to the complainant for the injury done to *339him,'is judicial in its nature, and might properly be the subject of investigation by the courts upon appeal, although, inasmuch as under this statute these orders or reports bind no one, and are merely prima facie evidence of the matters therein stated, it is difficult to discover the necessity for an appeal from them.
There are two reasons which especially lead us to the conclusion that the right of appeal given by section 15 does not extend to administrative orders made, pursuant to the provisions of section 10: First. Upon appeal the ease is to be tried de novo, upon new evidence, and upon questions of fact as well as law. The court has to place itself in the place of the commission, or, as expressed by the learned judge who tried the case, “the hearing before the court upon appeal is de novo, and the court is to make the same determination in respect to the subject-matter involved as though the question had originally arisen in the court.” But it is not to be presumed that the legislature intended to turn the courts into appellate railroad commissions, which should retry the facts, and pass upon matters of a purely administrative nature, relating to the maintenance and operation of railways, and involving merely questions of policy affecting the security or convenience of the public. Indeed, if the act assumed to confer upon the courts jurisdiction over matters so entirely foreign to the judicial functions, it would be of doubtful validity, to say the least of it. Secondly. The act expressly provides that, upon the taking of an appeal,.there shall be deemed pending in such court a civil action of the character and for the purposes mentioned in sections 11 and 15. By reference to these sections, it is found that the only civil action mentioned is one brought by or in behalf of some individual, to recover damages or reparation for some injury done him by a carrier, by reason of some violation of duty; the action mentioned in section 11 being one of that kind brought by the party himself, without making any complaint to the commission, and that mentioned in section 15 being one of the same kind- brought in his behalf by the attorney general, after an investigation and report by the commission upon complaint. The only method of enforcing administrative orders made under section 10 is by suit instituted for that purpose at the instance of the commission, and to which the *340railway company may interpose its defences. What defences to such a suit could be interposed, and how the court should consider the order of the commission, are questions not now before us. All that we decide is that no appeal lies directly from such an order to the district court. The order attempted to be appealed from in this case, if within the authority of the commission at all, is an administrative order made under section 10. No appeal from it to the district court was authorized, and therefore that court never acquired jurisdiction. As this goes to the jurisdiction over the subject-matter, it was not waived because not raised in the court below.
The order of the district court is therefore reversed, and the cause remanded, with directions to the court below to dismiss the appeal of the railway company. '